Citation Nr: 0710267	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating for the left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.  


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1975 to January 1978 and from September 1987 to May 
1996.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Regrettably, because still further development of the 
evidence is needed before the Board can make a decision in 
response to the veteran's claim for an increased rating for 
asthma, this claim is being REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part concerning this claim.  
The Board, however, will adjudicate his remaining claims. 


FINDINGS OF FACT

1.  The medical evidence of record indicates the veteran does 
not currently have a right knee disability.  

2.  The veteran's left knee disability is manifested by 
intermittent pain, slight laxity of the anterior cruciate 
ligament (ACL), full extension to 0 degrees, and flexion 
slightly limited to 135 degrees (140 degrees is considered 
normal).  

3.  A March 2003 VA X-ray of the left knee revealed mild 
degenerative joint disease (DJD, i.e., arthritis).




CONCLUSIONS OF LAW

1.  The veteran does not currently have a right knee 
disability as a residual of a disease or injury incurred or 
aggravated during service, or proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.310 (2006).

2.  The criteria are not met for a rating higher than 10 
percent for instability of the left knee.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257.

3.  The criteria are met, however, for a separate 10 percent 
rating for DJD of the left knee.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
January 2003.  The letter apprised him of the type of 
evidence needed to support his claims that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With regard to the veteran's claim for service connection for 
a right knee disability, the VCAA notice to the veteran did 
not cite the laws and regulations governing nor describe the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

With regard to the veteran's claim for an increased rating 
for a left knee disability, the January 2003 VCAA letter 
provided him with notice of the evidence needed to support 
his claim that was not on record at the time the letter was 
issued (including examples of the types of medical and lay 
evidence that could be provided), the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Although the letter did not notify 
him that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule, this information was provided to him in 
the June 2004 statement of the case (SOC).  So the June 2004 
SOC along with the January 2003 letter satisfied the VCAA 
notice requirements as expressed by the Court in Dingess.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  With 
regard to the veteran's claim for service connection for a 
right knee disability, the VCAA notice was provided in 
January 2003, so prior to the RO's initial decision in April 
2003.  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II and Mayfield.

With regard to the veteran's claim for an increased rating 
for a left knee disability, the January 2003 VCAA letter was 
provided prior to the RO's April 2003 decision.  The notice 
requirements as expressed by the Court in Dingess were 
provided in the June 2004 SOC, after the RO's April 2003 
decision.  So this did not fully comply with the Court's 
preferred sequence of events.  Nonetheless, in situations 
such as this, the Court has clarified that where the VCAA 
notice was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is not prejudiced.  See again 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 
02-1077 (December 21, 2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).   

Here, the January 2003 letter and June 2004 SOC provided the 
veteran with ample opportunity to respond before the most 
recent November 2004 SSOC, wherein the RO readjudicated his 
claims based on the additional evidence that had been 
obtained since the initial rating decision in question, and 
SOC.  After the January 2003 letter, he has submitted private 
medical records from various sources.  He did not respond to 
the June 2004 SOC and has not otherwise indicated he has any 
additional evidence to submit or which needs to be obtained.  
So under these circumstances, the Board finds he was afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim[s] by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini II, 
18 Vet. App. at 122-24, and Mayfield, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006); see also 
Prickett, 20 Vet. App. at 376.  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Mercy Memorial Hospital, Latrobe Area Hospital, 
University of Pittsburgh Medical Center, and South Hills 
Health System.  In addition, a VA examination was scheduled 
in March 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.




Service Connection for a Right Knee Disability
Secondary to a Service-Connected Left Knee Disability

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

The veteran's SMRs indicate he hit his right knee on a fuel 
pump in February 1991 and had some slight effusion and 
patella tenderness, but range of motion was normal without 
pain.  There were no follow-up consultations or other reports 
of a right knee disability during his military service.  So 
apparently the February 1991 injury quickly resolved without 
any chronic residuals.

After the veteran was discharged from service in May 1996, 
VAOPT records indicate he first complained of right knee pain 
in June 2002 and was given a neoprene sleeve.  The report of 
the March 2003 VA examination indicates range of motion was 
from 0 degrees of extension to 135 degrees of flexion.  
Normal range of motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  The X-ray 
was normal.  The examiner did not see any evidence of 
right knee pathology.  It was noted the veteran favors his 
left knee at times and puts some excess strain on his right 
knee causing pain, but there was no pathological development.

Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 
1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

For these reasons and bases, the claim for service connection 
for a right knee disability secondary to a service-connected 
left knee disability must be denied because the preponderance 
of the evidence is unfavorable - meaning there is no 
reasonable doubt to resolve in the veteran's favor.  See 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Increased Rating for the Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 
9-98 (August 14, 1998).  These two precedent GC opinions 
indicate that separate ratings are warranted if the veteran 
has instability (under DC 5257) apart from arthritis (under 
DC 5003) causing limitation of motion.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees - 20 percent; 45 degrees - 10 
percent; and 60 degrees - 0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees - 40 percent; 20 degrees - 30 
percent; 15 degrees - 20 percent; 10 degrees - 10 percent; 
and 5 degrees - 0 percent.

The veteran injured his left knee playing softball during 
service and underwent an anterior cruciate ligament (ACL) and 
medial collateral ligament (MCL) reconstruction.  After 
separating from service in May 1996, he underwent 
arthroscopic surgery in August 1999 to remove the staples.  
The surgical report notes the ACL was loose, showing about a 
1 cm displacement when anterior drawer force was applied.  
The knee was stable to valgus stress after removal of the 
staples.  

The VAOPT records indicate the veteran was seen in September 
1999 following the surgery.  His left knee was stable to 
Lachman's and varus/valgus stress tests.  Range of motion was 
from 0 degrees of extension to 120 degrees of flexion.  In 
November 1999, Lachman's was +1 with a firm endpoint 
(indicative of slight laxity).  In December 1999, he 
complained of some instability going upstairs, but on 
objective physical examination, gross laxity was not found.  

The report of the March 2003 VA examination indicates the 
veteran complained of intermittent left knee pain but no 
history of it giving out on him.  His gait was normal.  There 
was some mild crepitus, but good ligamentous stability.  
There was a slight 1 cm positive ACL drawer.  Range of motion 
was from 0 degrees of extension to 135 degrees of flexion.  
An X-ray of the left knee revealed mild DJD.  

The veteran currently has a 10 percent rating for slight 
instability under DC 5257.  This is based on slight laxity of 
the ACL as seen during the August 1999 surgery and 
demonstrated by the positive anterior drawer sign.  A higher 
20 percent rating is not warranted because he has only very 
slight ACL laxity.  

In the February 2007 Informal Brief Presentation, the 
veteran's representative argues that the veteran should 
receive a separate rating for arthritis of the left knee (pg. 
2).  The Board agrees.  A March 2003 X-ray confirmed he has 
mild DJD of the left knee.  Range of motion of his left knee 
is only limited to 135 degrees of flexion (140 degrees is 
considered normal) and he has full extension to 0 degrees.  
Under DCs 5260 and 5261, this range of motion is 
noncompensable.  But under DC 5003, when limitation of motion 
is noncompensable but arthritis has been established by X-
ray, a 10 percent rating is warranted.

For these reasons and bases, a rating higher than 10 percent 
is not warranted for instability of the left knee under DC 
5257, but a separate 10 percent rating is warranted for DJD 
of the left knee under DC 5003.  All reasonable doubt has 
been resolved in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany, 9 Vet. App. at 519.




ORDER

The claim for service connection for a right knee disability 
secondary to a service-connected left knee disability is 
denied.

The claim for a rating higher than 10 percent for left knee 
instability is denied; however, a separate 10 percent rating 
for DJD of the left knee is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

The veteran's service-connected asthma is evaluated using the 
criteria for bronchial asthma under DC 6602.  38 C.F.R. § 
4.97.  The pertinent criteria are:

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immuno-suppressive medications 
...............................................................100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids...........................60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational 
or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.............................30

The report of the October 2003 VA examination indicates 
pulmonary function tests (PFTs) revealed mild obstructive 
pulmonary impairment, but no restrictive defects.  It was 
noted that his FEV-1 and FEV-1/FVC were improved, but a copy 
of the PFTs was not attached to the report.  So it unclear 
what the exact results were.  The examiner also noted that 
there was a chronic obstructive pulmonary disease (COPD) 
component to the veteran's respiratory condition.  The 
veteran has a history of tobacco cigarette smoking.  

A March 2003 VA PFT consultation note indicates FEV-1 was 60 
percent and FEV-1/FVC was 62 percent, but it is unclear 
whether this was pre or post bronchodilator.  

In the February 2007 Informal Brief Presentation, the 
veteran's representative argues that a remand is necessary to 
obtain a copy of the October 2003 PFTs and to schedule the 
veteran for another VA examination so a medical opinion can 
be obtained as to how much of his respiratory condition is 
attributable to the non-service connected COPD versus the 
service-connected asthma.  See, e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (requiring that VA be able to 
distinguish symptoms attributable to service-connected 
conditions from those that are not).  The Board agrees that a 
remand is necessary for these reasons.  

In addition, the veteran should be sent a corrected VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
which includes an explanation of the type of evidence needed 
to establish both disability ratings and effective dates for 
the disability on appeal.  See Dingess, 19 Vet. App. at 484-
486.  
 
Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claim for a higher 
rating for his asthma.  Also request that 
he provide any evidence in his possession 
that pertains to this claim.  

2.  Schedule the veteran for a VA pulmonary 
examination to determine the current 
severity of his service-connected asthma.  
If possible, schedule the examination with 
the physician that conducted the October 
2003 examination.

All necessary testing should be done, 
including PFT and any other appropriate 
testing.  The examiner should review the 
results of any testing prior to completion 
of the examination report.

The results of the PFT should be recorded 
in the appropriate manner for rating 
purposes (post-bronchodilator), to include:  
a) the percentage of predicted of FVC; and 
b) the percentage of predicted FEV-1/FVC.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed the 
claims folder.  A copy of this remand 
should also be provided.  

If possible, the examiner is asked to 
express an opinion as to which of the 
veteran's respiratory symptoms are 
attributable to his nonservice-connected 
COPD and which are attributable to his 
service-connected asthma.  If an opinion 
cannot be rendered in response to this 
question, please explain why this is not 
possible or feasible.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

4.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


